Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-34, drawn to a sintered bead.
Group II, claim(s) 35, drawn to a powder.
Group III, claim(s) 36, drawn to a device.
Group IV, claim(s) 37-40, drawn to a process for manufacturing beads.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the spherical bead of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yves et al. (WO2013011436 with reference to machine translation via EspaceNet, hereinafter referred to as Yves).  Yves discloses a sintered bead (See Yves at [0021] from machine translation via EspaceNet, disclosing a novel sintered particle, preferably in the form of a ball) with the following crystal phases, in percentages by mass based on crystal phases and for a total of 100%; 25% ≤ Zircon, or "Z1", ≤ 94% (see Yves at [0029] from machine translation via EspaceNet, disclosing a sintered ball with 32% < zircon < 80%) 4% ≤ stabilized zirconia + stabilized halfnia, or "Z2", ≤ 61% (see Yves at 2 + HfO2, or "Z4", ≤ 83.4% and HfO2 ≤ 2 % (see Yves at [0023] from machine translation via EspaceNet, disclosing a sintered ball with 22% <ZrO2 + HfO2 <55%, with HfO2 <2%) 10.6% ≤ SiO2 ≤ 34.7% (see Yves at [0024] from machine translation via EspaceNet, disclosing a sintered ball with 14% < SiO2 <35%) Al2O3 ≤ 50% (see Yves at [0025] from machine translation via EspaceNet, disclosing a sintered ball with 6% < Al2O3 <60%) 0% ≤ Y2O3, or "Z5" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3) 0% ≤ CeO2, or "Z6" (see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 0% CeO2) 0.3% ≤ CeO2 + Y2O3 ≤ 19%, provided that (see Yves at the Table on Page 2O3) 
(1) CeO2 + 3.76*Y2O3 ≥ 0.128*Z, and
(2) CeO2 + 1.3*Y2O3 ≤ 0.318*Z
with Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3));
(see Yves at the Table on Page 19 of the Original Document, Example 1, disclosing a sintered sphere which contains 1.05% Y2O3 and 0% CeO2, a Z1 value of 76, a Z3 value of 0, a Z4 value of 47.5, a Z5 value of 1.05, and a Z6 value of 0.) Examiner notes that this example of Yves does not explicitly disclose a Z2 value for the total amount of stabilized zirconia + stabilized halfnia, however, Yves teaches that the sintered balls contain less than 9% of stabilized zirconia + stabilized halfnia. Examiner notes that, when taken at 8% stabilized zirconia + stabilized halfnia as disclosed by Yves, the Z2 value is 8. This provides a Z value of Z=Z4+Z5+Z6-(0.67*Z1*(Z4+Z5+Z6)/(0.67*Z1+Z2+Z3)) = 47.5+1.05+0-(0.67*76*(47.5+1.05+0)/(0.67*76*8*0)) = 6.59. Examiner notes that when Z = 6.59, the condition of (1) is CeO2 + 3.76*Y2O3 = 0+3.76*1.05 = 3.948, which Examiner notes is within the claimed range of greater than 0.128*Z = 0.128*6.59 = 0.844. Examiner also notes that when Z = 6.59, the condition of (2) is CeO2 + 1.3*Y2O3 = 0+1.3*1.05 = 1.365, which is within the claimed range of less than 0.318*Z = 0.318*6.59 = 2.096.
2, HfO2, SiO2, Al2O3, MgO, CaO, CeO2, and Y2O3 < 5.0% (see Yves at [0026] from machine translation via EspaceNet, disclosing a sintered ball with less than 9.0% of other oxides).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731